Title: To George Washington from Major General William Heath, 26 May 1778
From: Heath, William
To: Washington, George


                    
                        Dear General
                        Head Quarters Boston May 26th 1778,
                    
                    This will be handed to your Excellency by the Marquis Devienne lately from France. He has come to serve in our Army, and requested a line to you.
                    We have a report this day that a number of the Enemy from Rhode Island, yesterday morning surprised a party of our men who were posted at Warren Neck and made prisoners of nearly the whole, burnt the meeting house & destroyed a large number of Boats and returned to the Island; We have not as yet had any Express therefore cannot give the particulars.
                    Colo. Lee this moment comes in—he is anxious to know whether he is to be allowed to resign, or is yet expected to go on. About one Hundred fine fellows belonging to his Regiment will march the day after to morrow to join your Excellency; other Detachments both of Recruits & Drafts will march this week.
                    General Glover proposes seting out on monday next for Camp. I have the honor to be With great respect Your Excellency’s Most Obedt Servant
                    
                        W. Heath
                    
                